In Investor Contact: Media Contact: A. Pierre Dubois Kyle Tarrance Pierpont Investor Relations Allyn Media (512) 527-2921 (214) 871-7723 investor@valence.com ktarrance@allynpartners.com Valence Technology Reports Fiscal 2010 Second Quarter and Six Month Results Revenues meet previously announced expectations; Company expects improved demand ahead Austin, Texas (Nov. 4, 2009) - Valence Technology, Inc. (NASDAQ:VLNC), a leading U.S. based, international manufacturer and supplier of lithium iron magnesium phosphate energy storage solutions today reported financial results for its fiscal 2010 second quarter and six-months ended Sept. 30, 2009 and provided comment on business developments. “Although we are disappointed with short-term demand, we are encouraged about the recent increased visibility that our energy storage solutions are obtaining in our customer applications,” commented Robert L. Kanode, president and CEO of Valence Technology. “And our recently signed supply agreement with Tennant forfast food restaurantscrubbers is yet another validating example of our technology and integration capabilities innext generation applications.Tennant is an industry leader in the manufacture of indoor and outdoor vacuum and cleaning solutions and specialty floor coatings and we are very pleased to be working with them.” “Review of our other motive, stationary, industrial, and medical opportunities is also encouraging for both our existing and prospective customers.Our outlook still anticipates improved demand next year as our clients’ production schedules begin to ramp.In the interim, we are focusing on next generation improvements to our technology as well as expanded sales and marketing efforts throughout the United States, Europe and the rest of the world.” Summary of results for fiscal second quarter 2010 compared to 2009 include: ● Revenue of $3.3 million compared to $5.8 million. ● Positive gross margin of $234,000 compared to a negative gross margin of $171,000. ● Lower operating expenses of $4.6 million compared to $4.8 million. ● Improved operating loss of $4.4 million compared to $5.0 million. ● Net loss available to common shareholders of $6.2 million or $0.05 per share for both periods. As expected, the recent quarter’s revenue declined compared to the same period last year.A reduced level of pack shipments to Segway was the primary reason for the revenue decline during the fiscal second quarter.Gross margin improved to a positive 7% from a negative gross margin in last year’s comparable quarter mainly due to inventory adjustments that were recorded for the discontinuance of our N-Charge product line last year. While overall operating expenses were lower compared to last year, there was an increase in general and administrative costs due to higher legal expenses associated with litigation involving the defense of the Company’s intellectual property.Also included in the recent results is a charge for a property and casualty loss of $592,000 to account for the previously disclosed offsite warehouse fire, which impacted certain fixed assets and inventory. The Company has recorded a $3.5 million insurance receivable related to the claim it has filed on the fire using best currently available estimates. Summary of results for fiscal six months 2010 compared to 2009 include: ● Revenue of $8.1 million compared to $16.8 million. ● Positive gross margin of $1 million compared to a negative gross margin of $197,000. ● Operating expenses of $10.4 million compared to $9.5 million. ● Improved operating loss of $9.3 million compared to $9.7 million. ● Net loss available to common shareholders of $12.4 million or $0.10 per share, compared to a loss of $11.8 million or $0.10 per share. For the recent six-month period, revenues declined by $8.7 million, mainly due to the absence of sales to Tanfield which occurred in last year’s first quarter as well as lower sales to other large format customers such as Segway due to the weak economy. Gross margin improved to 12.9%, compared to a negative gross margin in the prior year due to a $2.1 million adjustment related to discontinuance of the N-Charge product line last year. Operating expenses increased by approximately $892,000 mainly due to higher legal fees associated with defense of the Company’s intellectual property, offset by lower marketing, research and development, and impairment expenses. SECOND QUARTER FISCAL 2 Company management will conduct a conference call to discuss its results on Wednesday, Nov. 4, at 3:30 pm CST (4:30 p.m. EST). A live webcast of the conference call can be accessed by visiting Valence's Web site at www.valence.com and clicking on the following links: Investor Relations - Events & Presentations.To access the webcast, please go to this Web site approximately fifteen minutes prior to the start of the call to register, download, and install any necessary audio software. Those callers within the United States and Canada can dial (800) 259-0251 and enter participant passcode 43519490 to participate.Callers outside the United States and Canada can dial (617) 614-3671 and enter participant passcode 43519490 to participate. A replay of the webcast will be available on the Company's Web site at www.valence.com.A telephonic replay will also be available from 5:30 p.m. CST on Nov. 4, 2009, through 5:30 p.m. CST on Nov. 11, 2009.To access the replay, please dial (888) 286-8010 and enter the following passcode 44154691.Callers outside the United States and Canada can access the replay by dialing (617) 801-6888 and entering the passcode ABOUT VALENCE TECHNOLOGY, INC. Valence Technology is an international leader in the development of lithium iron magnesium phosphate energy storage solutions. The Company has redefined lithium battery technology and performance by marketing the industry’s first safe, reliable and rechargeable lithium phosphate battery. Valence offers a proven technology and manufacturing infrastructure that delivers ISO-certified products and processes that are protected by an extensive global patent portfolio.
